Citation Nr: 1106148	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for 
status post resection and tracheotomy for laryngeal cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's brother


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared via videoconference before the undersigned 
Veterans Law Judge at a Board hearing in December 2010.  A 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is contending that the symptoms of his status post 
resection and tracheotomy for laryngeal cancer warrant a higher 
rating than the currently assigned 30 percent.  The Board finds 
that additional development is necessary prior to adjudicating 
the claim.

The Veteran appeared via videoconference at a Board hearing in 
December 2010.  He testified that he sees both his oncologist and 
primary care physician monthly for treatment for his disorder.  
He further stated that he uses inhalers four to five times per 
day; takes steroid medication three times per day; has constant 
swelling of the throat and difficulty swallowing; and is on a 
liquid diet.  The Veteran also had a stent inserted for a related 
heart disorder.

The Veteran last underwent a VA examination in June 2009, and he 
has alleged that his symptoms have since worsened.  The Veteran 
noted that at a November 2010 appointment with his oncologist, he 
was advised that he has secretions on his vocal cords and was 
awaiting results from testing performed by his oncologist.  
Also during the hearing, the Veteran testified that he is in 
receipt of Social Security Disability Income (SSDI) benefits.  No 
such records are associated with the file.  VA has a duty to seek 
these records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

Finally, the Veteran stated that he was unable to work as a 
bartender, because he is unable to breathe for any length of 
time, cannot stand due to claudication of the legs, and has 
difficulty communicating with his customers.  The Veteran has 
therefore raised a claim for a total disability rating based on 
individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (holding that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record).  

The Board finds that additional development is necessary to 
adjudicate the Veteran's claim, and the appeal is REMANDED for 
the following action:

1.	The RO/AMC shall ascertain if the 
Veteran has any medical or lay evidence 
showing treatment or the severity of 
symptoms of the service-connected 
disorder that is not currently in the 
claims folder, including but not limited 
to, any November and December 2010 
records from Dr. Ramon Franco.  After 
obtaining any appropriate authorizations 
for release of medical information, the 
RO/AMC must obtain records from each 
health care provider the Veteran 
identifies that have not been previously 
obtained.  The Veteran must also be 
advised that with respect to private 
medical evidence that he may 
alternatively obtain the records on his 
own and submit them to the RO/AMC.



2.	The RO/AMC shall obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.	The RO/AMC shall schedule the Veteran for 
a VA examination by a physician with 
appropriate expertise determine the 
current severity of the Veteran's 
disorder, and its impact on his 
employability and daily activities.  The 
following considerations will govern the 
examination:

a.	The claims folder, including all 
medical records, and a copy of this 
remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examinations.  All indicated tests 
and studies must be performed, 
including pulmonary function tests, 
and any indicated consultations 
must be scheduled.

c.	The examiner must provide findings 
as to:

i.	the Veteran's FEV-1 and FEV-
1/FVC measurements, both pre-
bronchodilator and post-
bronchodilator;

ii.	the frequency with which the 
Veteran experiences 
respiratory failure; 

iii.	the frequency of the Veteran's 
visits to his physicians for 
exacerbations of his 
condition; 

iv.	the frequency with which the 
Veteran receives courses of 
systemic (oral or parenteral) 
corticosteroids; 

v.	the frequency with which the 
Veteran receives inhalational 
or oral bronchodilator 
therapy; 

vi.	whether the Veteran's 
disability is manifested by 
hoarseness, with inflammation 
of cords or mucous membrane; 

vii.	whether there is hoarseness, 
with thickening or nodules of 
cords, polyps, submucous 
infiltration or pre-malignant 
changes on biopsy; and

viii.	whether the Veteran has a 
constant inability to speak 
above a whisper.

d.	The examiner must also provide 
findings as to the impact of the 
Veteran's service-connected 
disorder on his employability and 
daily activities and whether it 
renders the Veteran unable to 
obtain or maintain gainful 
employment.

e.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

4.	After undertaking any other development 
it deems necessary, the RO/AMC shall 
readjudicate the Veteran's increased 
rating claim, including the raised 
entitlement to a TDIU.  Readjudication 
must include consideration of all 
applicable Diagnostic Codes and 
consideration whether the Veteran's 
appeal for an increased rating shall be 
referred to the Director, Compensation 
and Pension, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b).  
If the claims are denied, in whole or in 
part, the RO/AMC shall provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

							CONTINUED ON NEXT PAGE






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


